DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the shaping process" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear in Claim 1, which step is considered “the shaping process, so it is unclear when the “redesigning the heat path part” as disclosed in claim 4, takes place in reference to claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterenthal et al. (US 2018/0056595 A1), hereinafter “Sterenthal”.
Regarding claim 1, Sterenthal discloses a method of determining a type of support structure for a three-dimensional object (i.e., designing a support part for supporting the shaped object) formed by additive manufacturing by performing an analysis (i.e., metal additive manufacturing analysis) on a solid 3D object (i.e., an intended shaped object) to identify a region of the 3D object that requires a support structure(s) (Abstract). Sterenthal discloses an additive manufacturing system that includes a laser configured to emit a beam (i.e., irradiating a part of a metal powder with a laser beam to cause the metal powder to melt and cure) (Paragraph [0083],[0105]) onto a build material to form a three-dimensional object on a layer-by-layer basis (i.e., repeating further lamination), wherein the build material can be a metal powder (Paragraph [0083]). 
Sterenthal discloses that residual stress in 3D printed objects are the major reason for build failures, geometrical distortions and cracks (Paragraph [0090]). Sterenthal discloses several different examples of geometric analysis methods of a solid 3D object to identify a region of the 3D-object that requires a support structure (i.e., performing a metal additive manufacturing analysis on the shaped object in a state in which the support part is formed) (Paragraph [0007]), such as a total stress analysis, warping analysis, corner stress analysis, thermal analysis, or residual stress analysis (Paragraphs [0091], [0116], [0017]). The analysis method of Sterenthal identifies regions of the 3D object where the analysis data shows temperature or residual stress data that is above the threshold temperature or stress value and determines this is the identified regions requiring support structures (i.e., detecting a part of the shaped object where residual stress becomes greater than a predetermined value based on a result of the metal additive manufacturing analysis) (Paragraph [0100]-[0102]). The method of Sterenthal determines the type of support structures (i.e., heat path part) based on the above analysis methods to reduce residual stress via heat removal and shape distortion prevention in the identified regions requiring structural support (i.e., designing a heat path part to be brought into contact with the part where the residual stress becomes greater than the predetermined value) (Paragraph [0090], [0104]). Sterenthal discloses various suitable support structures including a skirt-type, solid-type, cone-type, solid-wall-type, wall-type, and lattice-type support structures for reducing residual stress, removing heat, and preventing shape deformation (Paragraph [0099]-[0104], Figure 8). In the method of Sterenthal, once all analysis of the 3D object and support structures are completed (i.e., performing the metal additive manufacturing analysis on the shaped object in a state in which the support part and the heat path part are formed), a shell of the 3D object including the support structures at the identified regions where residual stress is above a threshold stress value is generated (i.e., performing a shaping process so that the designed support part and the designed heat path part are formed) (Paragraph [0098]). 
In the method of Sterenthal, the support structures are in contact with the 3D object (Paragraph [0099]-[0104], Figure 8), therefore it can be understood by one of ordinary skill in the art that the support structures of Sterenthal function as both a support part and a heat path part of the claimed invention. The support structures of Sterenthal provide support to a 3D printed object, while also acting as a heat path part by reducing residual stress, removing heat, and preventing shape deformation (Paragraph [0099]-[0104], Figure 8). 
Regarding claims 2 and 3, Sterenthal teaches a method of determining a type of support structure for a three-dimensional object formed by additive manufacturing by performing an analysis on a solid 3D object to identify regions of the 3D object that requires a support structure in order to reduce residual stress, remove heat, and prevent shape deformation, as disclosed above in Claim 1. Sterenthal discloses that the support structures are in contact with the identified regions (Paragraph [0099]-[0104], Figure 8). For example, Figure 8 of Sterenthal, shows a solid-type structure 802, cone-type support structure 804, solid-wall-type support structure 806, wall-type support structure 808 and lattice-type support structure 810 at various different positions and angles relative to the 3D object 800 (Figure 8). The limitation of claim 2, “the support part is formed at a part where an angle with a lamination direction of the shaped object becomes greater than or equal to a predetermined angle”, could be interpreted as any angle between 0 and 360 degrees depending on the shaped object and predetermined angle. The limitation of claim 3, “the heat path part is formed at a part where the angle with the lamination direction becomes less than the designed angle”, could be interpreted as any angle between 0 and 360 degrees depending on the shaped object and the designed angle. Since the support part angle and the heat part angle of the instant invention can be any angle, the support structures of Sterenthal which are attached or in contact with the 3D object in various positions or angles read on the limitations of claims 2 and 3. 
Alternatively, it would have been obvious to one of ordinary skill in the art to determine a suitable support part angle and heat path part angle in order to achieve the desired effects of reduced residual stress, heat removal, and prevention of shape deformation in the 3D object (Paragraph [0099]-[0104]). Such a determination would require only routine experimentation by those of ordinary skill in the art. Furthermore, note that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.” See MPEP §2144.05.
Regarding claim 4, Sterenthal discloses the creation of support structures by creating multiple zones of respective additive-manufacturing parameters, multi-exposure and/or use of multiple extruders, lasers or printheads ([0002]) and discloses that the creation or removal of the support structures can be analyzed multiple times by a computing apparatus to gradually solidify or reduce stress in the region along the same tool path until reaching a desired result before moving onto the other zones (i.e., redesigning the heat path part before performing the shaping process) ([0114]).
Response to Arguments
Applicant’s arguments, see p. 4, filed 4/7/2022, with respect to the previous 35 U.S.C. 112(b) rejections have been fully considered and are persuasive in view of the current amendments to the claims. Therefore, the previous 35 U.S.C. 112(b) rejections have been withdrawn. However, newly added claim 4 is rejected under 35 U.S.C. 112(b) as disclosed in the rejection above. 
Applicant’s arguments, see pp. 5-7, filed 4/7/2022, with respect to the rejection of claims 1-3 under 35 U.S.C. 103 over Sterenthal et al. (US 2018/0056595 A1) have been fully considered but they are not found persuasive. 
Regarding claim 1, Applicant argues that the design procedure for forming the thermal path portion is different between the claimed invention and Sterenthal. Applicant argues that the claimed method comprises the steps of performing a first metal additive manufacturing analysis on the shaped object with the formed support part, detecting a part of the shaped object based on a result of the first analysis, designing a heat path part after detecting the part, and performing a second metal additive manufacturing analysis on the shaped object with the formed support part and heat path part. Applicant states that Sterenthal appears to at best describe designing the support structure to take into account both stress and heat removal. Applicant argues that the claimed invention is different from Sterenthal in that, in the claimed invention, the design process for the heat path part is based on the results of the second analysis on the shaped object in a state in which the support part and the heat path part are formed. 
In response, Examiner notes in Fig. 22 of Strerenthal, the general process steps comprised of: Receive solid model of 3D object, generate shell of 3D object based on solid model, divide shell into zones, define/select a set of parameters for an additive manufacturing system to each of the zones of the 3D object, form layer data for forming the zones and thereby the 3D object, and create tool path from the layer data and including the merging the layer data from the zones (Fig 22). Sterenthal discloses the creation of support structures by creating multiple zones of respective additive-manufacturing parameters, multi-exposure and/or use of multiple extruders, lasers or printheads ([0002]). Sterenthal discloses that the creation or removal of the support structures can be analyzed multiple times by a computing apparatus to gradually solidify or reduce stress in the region along the same tool path until reaching a desired result before moving onto the other zones ([0114]). Sterenthal discloses that where the average warping value is high, it may be desirable to increase the contact area between the three-dimensional object and wall-type support structure to achieve more optimal heat removal and distortion prevention ([0104]). Sterenthal discloses that the tool path within the multi-exposure zone can be repeated however amount of iterations depending on the results of the computational analysis ([0039]). Therefore, Sterenthal does suggest that there are multiple iterations of forming the support structure and heat path part depending on the desired three-dimensional object and the computational analysis results. In regards to Applicant’s amendment, wherein the metal additive manufacturing analysis now has a first and second part, as disclosed above, Sterenthal does teach that there can be multiple iterations of forming the support structure and there can be multiple analysis steps of the shaped object, support structure, and heat path part. Sterenthal does not explicitly disclose a first and second metal additive manufacturing analysis. However, it is noted that the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” See MPEP §2144.04 (IV)(C). 
Regarding claim 1, Applicant argues that Sterenthal is silent with considering the residual stress generated in both the shaped object and the support part in the state where the shaped object is provided with the support part. 
In response, Examiner notes that the claimed limitation, “detecting a part of the shaped object where residual stress becomes greater then a predetermined value based on a result of the first metal additive manufacturing analysis” does not specify that the residual stress is the stress generated in both the shaped object and the support part. The limitation merely states that residual stress is detected in part of the shaped object. As disclosed above, Sterenthal discloses several different examples of geometric analysis methods of a solid 3D object to identify a region of the 3D-object that requires a support structure (Paragraph [0007]), such as a total stress analysis, warping analysis, corner stress analysis, thermal analysis, or residual stress analysis (Paragraphs [0091], [0116], [0017]). The analysis method of Sterenthal identifies regions of the 3D object where the analysis data shows temperature or residual stress data that is above the threshold temperature or stress value and determines this is the identified regions requiring support structures (Paragraph [0100]-[0102]). The method of Sterenthal determines the type of support structures (i.e., heat path part) based on the above analysis methods to reduce residual stress via heat removal and shape distortion prevention in the identified regions requiring structural support (Paragraph [0090], [0104]). Therefore, Sterenthal teaches the claimed invention and the previous 35 U.S.C. rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254. The examiner can normally be reached Monday-Friday 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734